*436On Application for Rehearing.
McEnery, J.
The consideration of the application for a rehearing in this case, by consent of counsel, was deferred until after the decision of the case of State vs. Hart, recently decided and reported 46 An. 55.
The issues involved in the two cases are identical.
It will be unnecessary, and it would be fruitless of results to reopen the case for argument and postpone our decree.
We will refuse the rehearing, and will annul our former decree, and will now enter such a decree as should have been rendered in the first instance. Therefore, for the reasons assigned in case No. 10,899, State vs. Hart, it is ordered, adjudged and decreed that our former decree rendered herein be annulled, and it is now ordered, adjudged and decreed that the judgment appealed from be affirmed.
Rehearing refused.
Miller, J. recused.